UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-5190


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENDRICK RAMON BOWDEN,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00222-WO-1)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Donald Cowan, Jr., Heather H. Wright, ELLIS & WINTERS, LLP,
Greensboro, North Carolina, for Appellant.      Randall Stuart
Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kendrick    Ramon      Bowden        pled       guilty      to    one    count    of

distribution      of     cocaine          base,    in        violation         of     21   U.S.C.

§ 841(a)(1), (b)(1)(B) (2006).                     Under the properly calculated

advisory Sentencing Guidelines, his range of imprisonment was 87

to 108 months.          The district court, after giving consideration

to the sentencing factors under 18 U.S.C. § 3553(a) (2006) and

the    disparity       between        crack        cocaine          and       powder       cocaine

sentencing,     varied        downward,      sentencing          Bowden        to    72    months’

imprisonment.         On appeal, counsel has filed a brief pursuant to

Anders   v.    California,          386    U.S.        738    (1967),         suggesting     that

Bowden’s     sentence     is    unreasonable            because      the       district      court

declined to impose a sentence based on a 1:1 ratio for crack and

powder cocaine.          Although Bowden was informed of his right to

file a pro se supplemental brief, he has not done so.                                          The

Government has declined to file a response.                          We affirm.

              We review a sentence imposed by a district court under

a   deferential       abuse    of    discretion         standard.             Gall    v.   United

States, 552 U.S. 38, 51 (2007); United States v. Evans, 526 F.3d

155,   161     (4th    Cir.     2008).            In    reviewing         a    sentence,       the

appellate     court     must     “first      ensure          that    the       district     court

committed no significant procedural error,” such as improperly

calculating      the     guidelines         range,           failing      to    consider       the

§ 3553(a) factors, or failing to adequately explain the chosen

                                              2
sentence.     Gall, 552 U.S. at 51.                         If there are no procedural

errors,    the     appellate             court      then    considers         the     substantive

reasonableness          of     the        sentence.            Id.      “When        rendering     a

sentence,     the        district           court       must     make    an        individualized

assessment    based           on    the    facts        presented”      and    “state    in    open

court the particular reasons supporting its chosen sentence.”

United    States        v.    Carter,        564    F.3d       325,   328     (4th    Cir.     2009)

(internal quotation marks and citations omitted).                                  This requires

the district court to provide a sufficient explanation of the

sentence to satisfy this court that the district court has a

reasoned basis for its decision and has considered the parties’

arguments.        Id.         Substantive reasonableness of the sentence is

determined        by     “taking           into     account       the    ‘totality        of     the

circumstances, including the extent of any variance from the

Guidelines range.’”                 United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (quoting Gall, 552 U.S. at 51).

             We        find        the     district        court’s      sentence        was    both

procedurally       and        substantively             reasonable.           In    Kimbrough     v.

United    States,        552        U.S.    85,     110     (2007),      the       Supreme     Court

reemphasized that the crack cocaine guidelines are advisory only

and held that “it would not be an abuse of discretion for a

district court to conclude when sentencing a . . . defendant

that the crack/powder disparity yields a sentence ‘greater than

necessary’ to achieve § 3553(a)’s purposes, even in a mine-run

                                                    3
case.”    Subsequently, the Court held “that district courts are

entitled to reject and vary categorically from the crack-cocaine

Guidelines       based      on    a   policy    disagreement       with       those

Guidelines.”       Spears v. United States, 129 S. Ct. 840, 843-44

(2009).       In this case, the district court clearly understood its

discretion to consider Bowden’s disparity arguments in selecting

a sentence; it clearly exercised this discretion in sentencing

Bowden    below    the     advisory      Guidelines    range    based    on   this

disparity and its consideration of the § 3553(a) factors.                        We

find     no     abuse    of      discretion    in     the     district     court’s

determination of Bowden’s sentence.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     affirm     Bowden’s    conviction    and    sentence.       This

court requires that counsel inform Bowden, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Bowden requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Bowden.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                          4
 materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5